Citation Nr: 0844134	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-19 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 40 percent for clinical 
right L4-S1 lumbar radiculopathy, degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In a VA Form 21-4142 submitted in November 2006, it appears 
that the veteran attempted to raise claims of entitlement to 
service connection for arthritis of the hips, status/post hip 
replacement, herpes, right eye vision loss secondary to 
herpes, anemia, high cholesterol, a mass in his stomach, and 
nodules in the esophagus. Additionally, based on comments at 
his October 2006 VA examination, a claim for total rating 
based on individual unemployability (TDIU) was suggested.  
However, these issues have not been previously adjudicated 
and are referred to the RO for further consideration.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's low 
back disability has been manifested by subjective complaints 
of back pain, numbness and weakness; objective findings 
include no ankylosis and no incapacitating episodes. 

2.  Neurological impairment of the right and left lower 
extremities results in mild incomplete neuropathy of the 
sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
clinical right L4-S1 lumbar radiculopathy, degenerative joint 
disease, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5242 (2008).

2.  The criteria for a separate 10 percent rating for mild 
neuropathy of the sciatic nerve, right lower extremity, have 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.40, 4.45, 
4.59, 4.124a, DC 8520 (2008).

3.  The criteria for entitlement to a separate 10 percent 
rating for mild neuropathy of the sciatic nerve, left lower 
extremity, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 4.40, 4.45, 4.59, 4.124a, DC 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  A VA General Counsel opinion has also 
held that DC 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran's disability is rated at 40 percent disabling 
pursuant to DC 5242. In order to warrant a higher rating, the 
evidence must show:

*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);
*	intervertebral disc syndrome (IVDS) with incapacitating 
episodes having a total duration of at least 6 weeks 
during the past 12 months (60 percent); or, 
*	objective neurological abnormalities (Pursuant to Note 
(1)).

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

The Board has reviewed the evidence of record and finds that 
the weight of evidence does not support the next-higher 50 
percent rating.  Indeed, upon VA examination in October 2006, 
it was noted that there was no ankylosis of the thoracolumbar 
spine.  Further, although he stated that his private doctor 
verbally told him to rest for 3 weeks on five occasions 
during the last year due to IVDS, the examiner noted that 
there were "no medical certificates issued for strict 
bedrest by a physician during the last year due to severe 
intervertebral disc syndrome."  

Next, the veteran complained of significant back pain at his 
October 2006 VA examination.  He indicated that he had daily, 
constant, severe low back pain. Although range of motion 
testing was not completed due to his getting dizzy and almost 
falling due to loss of balance, the examiner observed he had 
a pained expression on his face, when standing up from his 
chair and as he examined him on a stretcher.  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to them through their senses.  Layno v. Brown, 6 
Vet. App. 465 (1994).  His reports of back pain are 
consistent with the evidence of record and are found to be 
credible.  However, despite the complaints and findings of 
pain as noted above, the evidence does not establish 
additional functional impairment such to support the next-
higher 50 percent evaluation. 

After reviewing the evidence on file, the Board additionally 
finds that pursuant to Note (1), the veteran is entitled to 
separate compensable ratings for peripheral neuropathy of 
both his right and left lower extremities.  

Specifically, the evidence reflects neurologic symptomatology 
throughout the rating period on appeal.  For example, at the 
October 2006 VA examination, he complained of numbness, 
paresthesia, and leg or foot weakness. Upon motor 
examination, it was noted that the veteran had normal muscle 
tone, with no muscle atrophy.  

However, upon sensory examination, he had reduced pinprick, 
reduced vibration, and absent light touch in both his right 
and left lower extremities.  Further, the examiner noted that 
the veteran's right and left L4-L5 and L5-S1 dermatomes 
exhibited sensory loss in his lower extremities.  Upon reflex 
examination, he exhibited normal plantar reflex, with absent 
ankle jerk bilaterally, and hypoactive knee jerk bilaterally.  

The Board finds that the medical evidence detailed above 
supports a finding of mild neurological manifestations of 
both lower extremities, but no more.  As the medical evidence 
does not specifically state which nerves were affected, the 
Board will consider the diagnostic code for the sciatic 
nerve, which affords the highest possible rating evaluation 
for "mild" neurological symptoms.  As such, a 10 percent 
rating for mild incomplete paralysis of the sciatic nerve for 
both his right and left lower extremities, throughout the 
rating period on appeal.

In sum, a rating in excess of 40 percent is not warranted for 
any portion of the rating period for a low back disability.  
Nonetheless, separate 10 percent ratings are warranted for 
the neurologic manifestations of the veteran's right and left 
lower extremities.  In reaching these conclusions, the 
benefit of the doubt doctrine has been applied where 
appropriate.

With respect to all the claims, the weight of evidence does 
not reflect that the disabilities at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
As noted above, the claim for a TDIU is referred to the RO 
for consideration and has not yet been adjudicated.  Hence, 
referral for consideration of an extra-schedular evaluation 
at this time under 38 C.F.R. § 3.321 (2008) is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
September 2006, prior to the RO decision that is the subject 
of this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal by 
correspondence dated in September 2006.  Any questions as to 
the appropriate effective date to be assigned are moot as the 
claim has been denied.  

The Board acknowledges that the VCAA letter sent to the 
veteran in September 2006 did not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim. Specifically, 
the September 2006 VCAA letter requested that he submit all 
evidence in his possession that would indicate that his 
disability had increased in severity, including statements 
from doctors and/or individuals who could describe from their 
knowledge and personal observations in what manner his 
disability had become worse.  Based on the evidence above, he 
can be expected to understand what was needed to support his 
claim.

Moreover, he demonstrated actual knowledge of what was needed 
to support his claim. Specifically, in his September 2006 
claim, he indicated that his condition had worsened since his 
last medical evaluation.  Further, at his October 2006 VA 
examination, he indicated that he experienced daily, 
constant, and severe pain. These statements demonstrate his 
actual knowledge in understanding of the information 
necessary to support his claim for an increased rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the veteran submitted private 
treatment records.  Additionally, a specific medical opinion 
pertinent to the issue on appeal was obtained in October 
2006.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An evaluation in excess of 40 percent for clinical right L4-
S1 lumbar radiculopathy, degenerative joint disease is 
denied. 
        
A separate 10 percent rating for mild neuropathy of the 
sciatic nerve of the right lower extremity is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

A separate 10 percent rating for mild neuropathy of the 
sciatic nerve of the left lower extremity is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


